July 15, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               DEANA KAY COLLIER GREENFIELD, Appellant

NO. 14-13-00666-CV                          V.

 ROBERT RAY GREENFIELD, RUSSEL CLARIS GREENFIELD, LEE ANN
   HEISTAND, PATRICIA GREENFIELD, AND GILBERT ANTHONY
                    QUINTANILLA, Appellees
               ________________________________

       This cause, an appeal from the judgment signed June 27, 2013 in favor of
appellees Robert Ray Greenfield, Russel Claris Greenfield, Lee Ann Heistand,
Patricia Greenfield, and Gilbert Anthony Quintanilla, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

       We order appellant Deana Kay Collier Greenfield to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.